                            UNITED STATES PROBATION & PRETRIAL SERVICES
                                            District of New Hampshire

                                            MEMORANDUM

DATE:            May 7, 2019

TO:              Honorable Andrea K. Johnstone
                 U.S. Magistrate Judge

FROM:            Matthew DiCarlo
                 U.S. Probation Officer

RE:              Theodoros Bahtsevanos
                 Dkt. No.: 19-CR-02-01-JL


                       Report of Bail Violation – Warrant Recommended

The probation officer respectfully requests that the Court issue a warrant for Theodoros
Bahtsevanos so that he may be brought before the Court to show cause as to why his bail
should not be revoked. In support of this request, the probation officer offers the following
information.

Release Status

On January 16, 2019, the defendant appeared before U.S. Magistrate Judge Andrea K. Johnstone
pursuant to a warrant that had been issued following his indictment for two counts of Misuse of a
DEA Registration Number, in violation of 21 U.S.C. §§ 843(a)(2) & 846; and one count of
Possession of Five or More False Identification Documents, in violation of 18 U.S.C. § 1028(a)(3).
At that hearing, he was ordered released on conditions to include not committing any offense in
violation of federal, state, or local law.

On March 29, 2019, the defendant moved to his father’s home located in Haverhill, MA.
Accordingly, pretrial supervision was transferred to the District of Massachusetts.
Theodoros Bahtsevanos                                                                5/7/2019


Details of Current Violation(s)

Violation of Condition #1: The defendant shall not commit any offense in violation of federal,
state, or local law while on release in this case.

On March 3, 2019, in Haverhill, MA, the defendant committed the crimes of Strangulation or
Suffocation, in violation of MGL c.265 s.5D(B); and, Assault and Battery with a Dangerous
Weapon, in violation of MGL c.265 s.15A, when he allegedly choked and repeatedly slammed the
head of Scott Norton into a hardwood floor.

As evidenced by 1) statements made by the victim, Scott Norton, to members of the Haverhill
(MA) Police Department, and 2) observations made by members of the Haverhill (MA) Police
Department.


Reviewed & Approved:

/s/ Daniel F. Gildea                        May 7, 2019
Daniel F. Gildea                            Date
Supervisory U.S. Probation Officer

*****************************************************************************

THE COURT ORDERS

[ ] No Action
[ X] The Issuance of a Warrant/Matter Sealed Pending Arrest
[ ] The Issuance of a Summons
[ ] Other



______________________________________                             May 7, 2019
                                                                 ___________________
Honorable Andrea K. Johnstone                                    Date
U.S. Magistrate Judge
